Jenks, P. J.:
This relator was dismissed from the police force of the city of Hew York on a finding of guilty upon charges of conduct unbecoming an officer. The specification is that he contracted syphilis at some time in the past, and is now affected with syphilis. There is proof in the record that syphilis is an infectious disease. And we may take .judicial notice that it may be contracted by a person entirely innocent of sexual commerce with one tainted therewith. Ho attempt was made to show that the relator contracted directly this disease as the result of immoral practices or of loose conduct. On the other hand, he was not suffered to testify that such was not the cause of his affliction if that ailment was established to the satisfaction of the trial commissioner. For aught that appears, the punishment of dismissal was inflicted for innocent misfortune, not conscious misdoing. If the relator be tainted with the disease to the peril of present association with other members of the force, that is a matter for physicians to regulate. The determination is annulled, and the relator is reinstated, with fifty dollars costs and disbursements. Burr, Thomas, Carr and Rich, JJ., concurred. Determination annulled, and relator reinstated, with fifty dollars costs and disbursements.